DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: steering mechanism in claim 21, tip lock mechanism in claims 23 and 32, actuation mechanism in claim 32, and suture routing mechanism in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 21, 22, and 34 are objected to because of the following informalities: typographical errors. 
Claim 21, lines 3-4, should be amended as follows: “to deliver an implant; and”
Claim 22 should be amended as follows “configured to pull [[a]] the steering cable” since the steering cable is already recited in claim 1, from which claim 2 depends. 
Claim 34, lines 3-4, should be amended to read “a plurality of flat surfaces configured to connect to the one or more steering modules” in order to make grammatical sense.
Appropriate corrections are required.
Drawings
The drawings are objected to because they do not reference the “suture routing mechanism” described in the specification, [0072].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35 and 36 recite the limitation "the steering shaft" in line 1. There is insufficient antecedent basis for this limitation in the claims.
Claim 37 recites the limitation "the multilumen shaft" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,543,087. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Specifically, the patent claims also recite a steerable sheath (claim 1), a steering mechanism (steering wheel; claim 1), a tip lock mechanism (claim 1), at least a rigid element braided with a specifically patterned metal wire (claim 2), a ball joint mechanism (claim 1), at least one or more steering modules (claim 1), a main knob assembly (claim 1), a stabilizing tool comprising a plurality of prongs (claim 1), a back assembly comprising an actuation mechanism, a suture routing mechanism, a tip lock mechanism, and a back cover (claim 1), the steerable sheath is connected to a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 24, 27, 28, 32-34, 36, 37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshmukh et al. (US Pub. No. 2014/0364939).
Regarding claim 21, Deshmukh discloses a delivery system (100) for percutaneous heart valve repair (for example, see paragraphs 8 and 24) the delivery system comprising a steerable sheath (112; for example, see paragraph 33) configured to provide percutaneous access into a heart and to deliver an implant (for example, see paragraphs 8 and 24), and a steering mechanism configured to manipulate the implant using a steering cable (the limitation “steering mechanism” is interpreted under 112(f) as a rotating wheel and equivalents thereof for controlling steering cables as described in 
Regarding claim 23, Deshmukh discloses a tip lock mechanism configured to connect to a flushing (the limitation “tip lock mechanism” is interpreted under 112(f) as a handle for locking and equivalents thereof as described in [0074] of applicant’s specification, wherein the locking hub 120 in Deshmukh for locking the hub to inner lumen 106 is considered an equivalent and is capable of connecting to a flushing if so desired; for example, see paragraph 42).
Regarding claim 24, Deshmukh discloses the steerable sheath comprises at least one of: a rigid element braided with a specifically patterned metal wire, a wire coiled around the steerable sheath, a hypotube on an outer surface of the sheath, and a heat shrink and a pull ring (for example, see paragraph 31 describing the sheath can be made of any suitable material, can be rigid, a braided shaft, and include a welded coil to prevent flaring thus satisfying the limitation at least one of a rigid element braided with a specifically patterned metal wire, see also paragraph 23 describing components of the device can be biocompatible plastics, metals, and/or composite materials).
Regarding claim 27, Deshmukh discloses a main knob assembly (for example, see paragraph 28, wherein the disclosed knobs is considered a knob assembly) configured to advance and retract a multilumen shaft assembly, wherein the multilumen shaft assembly comprises a multilumen shaft configured to connect to the implant (it is noted that the multilumen shaft assembly is only functionally recited and 
Regarding claim 28, it is noted that the multilumen shaft is only functionally recited in the claims and since the disclosed knob assembly can be manipulated to advance and/or retract parts of the delivery system (100), the main knob assembly is configured to advance and retract a multilumen shaft assembly comprising at least one of a multilumen extrusion, a metallic backbone, an interface assembly, a stabilizer, a tongue assembly, and a stabilizing tool as claimed if one so desired.
Regarding claim 32, Deshmukh discloses a back assembly (120, 130) comprising an actuation mechanism (the limitation “actuation mechanism” is interpreted under 112(f) as a plurality of actuation knobs and equivalents thereof as described in [0072] of applicant’s specification, wherein 136 in Deshmukh may include knobs; for example, see paragraph 28), a suture routing mechanism (the limitation “suture routing mechanism” is interpreted under 112(f) as a suture path, a plurality of holes, or a suture cut and equivalents thereof as described in [0072] and [0073] of applicant’s specification, wherein 120 of Deshmukh includes one or more suture paths or suture cuts 123; see also paragraph 36), a tip lock mechanism (the limitation “tip lock mechanism” is interpreted under 112(f) as a handle for locking and equivalents thereof as described in [0074] of applicant’s specification, wherein the locking hub 120 in Deshmukh for locking the hub to inner lumen 106, is considered an equivalent; for example, see paragraph 42), and a back cover (for example, the outer walls of the back assembly provide a cover to the inside of the back assembly).

Regarding claim 34, Deshmukh discloses the steering mechanism comprises: one or more steering modules (130), and Attorney Docket No. 141368.001111Application No. 16/773,495Page 5 of 5a steering shaft (116) comprising a plurality of flat surfaces (the surfaces around the shaft 116 are flat in that they are smooth and lack bumps, lumps, etc.) configured to connect to the one or more steering modules (130) and to ensure a rotational alignment (due to the connection therebetween; for example, see paragraph 26 describing 116 can be disconnected and reconnected to 130).
Regarding claim 36, Deshmukh discloses the [[steering shaft]] steerable sheath comprises a flat surface configured to determine a steering stroke and a steering direction (the entire surface of 112 is flat in that it is smooth and lacks bumps, lumps, etc., wherein the sheath moves when actuated to steer thus determining stroke and direction upon movement).
Regarding claim 37, Deshmukh discloses a stabilizing tool (control mechanism) having a flexible segment (wires, which are flexible) configured to steer [[the]] a multilumen shaft (for example, see paragraph 33, wherein the wires are configured to steer shaft 112, thus are configured to steer a multilumen shaft as claimed if one so desired).
Regarding claim 40, Deshmukh discloses a suture routing mechanism having a suture cut configured to separate the sutures (120 of Deshmukh includes suture cuts 123 configured to separate the sutures; for example, see paragraph 36).
Claims 21, 22, 26, 29-31, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dell et al. (US Pub. No. 2013/0066342).
Regarding claim 21, Dell discloses a delivery system for percutaneous heart valve repair (for example, see Figure 48 and paragraph 108) the delivery system comprising a steerable sheath (1000) configured to provide percutaneous access into a heart and to deliver an implant (for example, see paragraphs 228 and 295), and a steering mechanism configured to manipulate the implant using a steering cable (the limitation “steering mechanism” is interpreted under 112(f) as a rotating wheel and equivalents thereof for controlling steering cables as described in [0047] of applicant’s specification, wherein Dell discloses a rotating wheel applies tension to the pullwire to steer the steerable sheath thus manipulating the implant’s position; for example, see paragraph 269).
Regarding claim 22, Dell discloses the steering mechanism is further configured to pull a steering cable (1120) by rotating a steering wheel (1314; for example, see Figure 59 and paragraph 269).
Regarding claim 26, Dell discloses the steering mechanism further comprises one or more steering modules (1308), and a steering shaft (post on 1318) comprising a plurality of flat surfaces (the surfaces around the shaft  are flat in that they are smooth and lack bumps, lumps, etc.) configured to connect to the one or more steering modules (via 1334; for example, see paragraph 271, Figures 58 and 61A-61B).
Regarding claim 29, Dell discloses a stabilizing tool comprising a plurality of prongs (90, 90’) configured to engage the implant (for example, see Figure 42B).

Regarding claim 31, it is noted that the multilumen cart is only functionally recited in which Dell discloses the stabilizing tool is configured to be controlled (for example, see paragraph 209), thus the stabilizing tool is capable of being controlled by a multilumen cart comprising at least one of a bipod cover with a corresponding pattern with respect to a pattern of a stabilizing tool, an actuation knob configured to open and lock the stabilizing tool to the multilumen cart, a sealing mechanism, a stabilizing tool handle, a stabilizing tool lock rail, and one or more multilumen cart rails as claimed if one so desired.
Regarding claim 38, Dell discloses a tongue assembly having one or more tongues (16, 16’; for example, see Figure 42B).
Regarding claim 39, Dell discloses an actuation mechanism comprising a plurality of actuation knobs configured to move along one or more channels, and one or more springs configured to maintain tension to one or more sutures (for example, see paragraph 219, wherein the disclosed knobs and springs are configured to manipulate lock lines, wherein springs comprise a spring tension, thus the knobs are capable of moving along one or more channels and the springs are capable of maintaining tension to one or more sutures as claimed if one so desired).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dell et al. as applied to claim 21 above, and further in view of Hillstead (US Patent No. 4,874,378).
Dell discloses the claimed invention except for a ball joint mechanism configured to connect the steerable sheath to the steering mechanism. Hillstead also discloses a sheath coupled to a handle (for example, see Figure 2). Hillstead teaches a ball joint mechanism (76) for connecting the sheath (introducer) to the handle (for example, see Figure 2) so that the physician can make adjustments to the positioning of the sheath as needed during a procedure (for example, see column 2, lines 31-36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Dell’s system with a ball joint mechanism for connecting the sheath steerable sheath (1000, 1020) to the handle as taught by Hillstead, and in turn to the .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al.
Deshmukh discloses the [[steering shaft]] steerable sheath comprises a plurality of flat surfaces (all the surfaces of 112 are considered flat since they are smooth and lack bumps, lumps, etc.). Deshmukh fails to disclose a distance between the flat surfaces is in a range from about 30 mm to about 150 mm. It appears that the device of Deshmukh would operate equally well with the claimed spacing since the steerable sheath would still be configured to steer and achieve access to a heart valve for repair. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the distance “may” be within the claimed range (specification pp. [0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the distance between the flat surfaces of Deshmukh in a range from about 30 mm to about 150 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Deshmukh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 21, 2022